In re Application of	:	 
     Dyal, William C.	:	DECISION ON PETITION
Appl. No. 16/504,462	:       UNDER 37 CFR § 1.181
Filed: July 8, 2019	:       	 
For:  WIRE ORGANIZATION APPARATUS	:
	AND METHOD	:
			
This is a decision in response to the petition filed on March 26, 2021 under 37 CFR §1.181 requesting reconsideration of the restriction requirements of March 12, 2021 and March 24, 2021. 

Per MPEP 818.01(c), “After a final requirement for restriction, the applicant, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement…”. In this application, the restriction requirements of March 12, 2021 and March 24, 2021 have not been made final. Thus, the petition filed March 26, 2021 is premature regarding matters thereof.  Regardless, below is the discussion and analysis of both restriction requirements at issue.

The Petition is DISMISSED as MOOT.

Background

On March 12, 2021, a requirement for restriction was issued due to the claims being directed to two inventions related as process and apparatus for its practice, as well as due to the claims being directed to several patently distinct species.
On March 16, 2021, Applicant responded to the restriction requirement with traverse.
On March 24, 2021, a subsequent requirement for restriction was issued maintaining restriction of the two inventions related as process and apparatus for its practice, and changing identification of the patently distinct species.
On March 26, 2021, the instant petition was filed for reconsideration of both of the restriction requirements.

Relevant Rules, Statutes and Procedures

MPEP 806.04 Genus and/or Species Inventions, recites in part:

Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct. 

MPEP 806.05(e) Process and Apparatus for Its Practice, recites in part:

Process and apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process.


Analysis and Decision

	Petitioner requests reconsideration of the requirements for restriction mailed on March 12, 2021 and on March 24, 2021. 

	 Petitioner seeks the following relief:
1)    A determination that Applicant’s pending claims do contain a generic claim; namely, claim 1;
2)    A determination that the subject matter of Figures 3, 4 should be electable as a species and examined on the merits at this time;
3)    A determination that since Applicant’s process claims already require the limitations of the product/apparatus claims, rejoinder would not be necessary with respect to the apparatus and method claims; and
4)    A review of the Examiner’s overall rationale for the restriction requirements to determine if the same are reasonable. If not, Applicant would like a ruling that all pending claims should be examined on the merits at this time.
On March 12, 2021, the Office issued an initial requirement for restriction, setting forth Invention I, drawn to “a device for organizing the process of connecting wires” and classified in F16L 3/2235, and Invention II, drawn to “the method of organizing the process of connecting black, white and bare wires within an electrical enclosure” and classified in H01B 13/003. The 
A Species restriction was additionally required among the following, with the Office stating that the Species’ are not obvious variants of one another based on the current record and that a search and/or examination burden exists:
Species I drawn to Figures 1-4 (angled prongs)
Species II drawn to Figure 5 (metal lattice)
Species III drawn to Figure 6 (attachment being a U-shaped channel/fasteners, prongs 614).
Species IV drawn to figure 7 (attachment being a 712 reduced gap portion, and pointed prongs 708)
Species V drawn to Figure 7 in phantom (fan out posts 710)
Species VI drawn to Figure 8 (attachment being magnets, prongs 808)
Species VII drawn to Figure 9 (attachment being magnets, fins 902)

On March 16, 2021, Petitioner submitted a response to the restriction requirement with traverse, stating that the Office did not meet the burden of establishing how the structure and functionality of the claimed apparatus could be used to support pipes or belts, or could be reasonably used as a support for hanging articles of clothing.

Petitioner additionally requested the Office to submit evidence of the mutually exclusive characteristics of Inventions I and II as set forth in the restriction requirement, because the Office merely alleged a search burden based on a general classification difference without pointing to specific limitations that differed between the Inventions.

Petitioner additionally presented that claim 11 includes all of the particulars of claim 1, in response to the Office suggesting that the process claims be amended to include all of the particulars of the product/apparatus claims.

With regard to the Election of Species requirements at issue, Petitioner also persuasively presented that independent apparatus claim 1 is generic.

On March 24, 2021, the Office issued a subsequent requirement for restriction, maintaining the restriction between Inventions as set forth previously, and updating the Species restriction, allegedly in response to Applicant’s arguments with traverse.

The new Species restriction was required among: 
Species I drawn to Figure 5 (metal lattice)

Species III drawn to figure 7 (attachment being a 712 reduced gap portion, and pointed prongs 708)
Species IV drawn to Figure 7 in phantom (fan out posts 710)
Species V drawn to Figure 8 (attachment being magnets, prongs 808)
Species VI drawn to Figure 9 (attachment being magnets, fins 902)
	Wherein, the Office maintains that the Species are not obvious variants of one other based on the current record.
	Regarding the March 24, 2021 subsequent Election of Species requirement, it is again noted that at least claim 1 remains generic to each of the species.  Although, that requirement incorrectly stated that “none of the claims are generic”; for purposes of future prosecution, at least claim 1 will be treated as being generic to each of the species.
Also, based on the March 24, 2021 restriction requirement, the subject matter of Figures 3 and 4 will be examined together along with whichever single species that Petitioner elects in response to that requirement.  The record reflects that both the Examiner and Petitioner consider Figures 3 and 4 to broadly disclose the overall generic concept of Applicant’s invention.
With regard to Petitioner’s argument that “rejoinder would not be necessary with respect to the apparatus and method claims,” it is noted that MPEP § 821.04(b) provides that “if applicant elects a claim(s) directed to a product which is subsequently found allowable, withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder.”  That section of the MPEP further provides that “[a]ll claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined.”  Under the present facts, no search nor examination on the merits has taken place yet.  Accordingly, it is not possible at this time to determine if the product is allowable.  Based on the foregoing, it is premature to consider rejoinder at this time.
	In support of the restriction requirement between Inventions, the Office set forth an alternative use for the apparatus, meeting the burden of showing that the apparatus can be used to practice another and materially different process. Additionally, the Office established a search burden, indicating that the respective Inventions would be searched within two different CPC areas.  Regarding the restriction requirement’s discussion of the alternative use for the apparatus stating that “the apparatus can be used to support pipes, belts, and used as a support for hanging articles of clothing” it is observed that at least short sections of pipes could be hung by inserting a respective prong into the inside opening of an individual pipe.  Further, at least belts and clothing could be hung from the prongs for example via a clothes hanger hooked to the prongs.  

	Based on the foregoing, the Office has met the burden of establishing restriction between Inventions I and II as well as among the recited Species. The requirements as set forth on March 12, 2021 and March 24, 2021 are maintained.  The shortened statutory period for response continues to run TWO (2) MONTHS from the date of the mailing of the March 24, 2021 requirement.
Summary: The Petition is DISMISSED as MOOT.  

Any questions regarding this decision should be directed to Joseph Rocca, Quality Assurance Specialist, at 571-272-5191.


/DAVID R DUNN/_________________________
David Dunn, Acting Director
Technology Center 3600
(571) 272-6670


DD/jr/sa:  6/5/2021